                     Case 5:21-cv-03075-VKD Document 1-6 Filed 04/27/21 Page 1 of 3

Contact
                                      Vijayakumar Sethuraman
www.linkedin.com/in/wejay             Director, Network Engineering and Operations at Equinix
(LinkedIn)                            Singapore

Top Skills                            Summary
Data Center
                                      Experienced Network Engineering and Operations professional
Network Engineering
                                      working in Internet Data Center
Cisco Technologies


Languages                             Experience Summary:
                                      - Data Center Network designing and deployment
Hindi (Limited Working)
                                      - IP Transit services on Brocade MLX / Juniper MX480, EX4200
English
                                      - Internet Traffic engineering / bandwidth management
Tamil
                                      - Internet Service Provider port turn up / terminations
Certifications                        - Internet Exchange on Brocade MLX-16, MLXe-32
                                      - Corporate IT Network on Cisco Routers and switches
MCSA (Microsoft Certified Systems
Administrator) - Windows server       - Metro Connect on DWDM (Infinera DTN/ATN, BTI 7200/7800,
2003                                  Ciena 6500)
Lean Six Sigma White Belt             - Metro Ethernet Exchange on Alcatel Lucent ESS-12
Certification
                                      - Network gear migrations
Lean Six Sigma Yellow Belt
Certification                         - Customer port migrations from old to new platform
                                      - IPv6 Deployment
Honors-Awards                         - Request for Proposal (RFP) - Compare, Evaluate, and Short List
2011 CTO Award                        vendors
CNA Recognition                       - Proof Of Concept (POC) on newly shortlisted network gears
                                      - Evaluate and Certify new Network gears for production roll out
                                      - Evaluate Network software (JUNOS, IronWare) before production
                                      roll out
                                      - Updating documentations and diagrams
                                      - Vendor Management



                                      Experience
                                      Equinix Asia Pacific Pte Ltd
                                      20 years 11 months

                                      Director, Network Engineering and Operations
                                      March 2019 - Present (2 years 2 months)
                                      Singapore


                                      Senior Manager, Network Engineering and Operations
                                                                      Page 1 of 3
Case 5:21-cv-03075-VKD Document 1-6 Filed 04/27/21 Page 2 of 3

                 March 2016 - February 2019 (3 years)


                 Manager, Network Engineering and Operations
                 August 2015 - February 2016 (7 months)
                 Singapore

                 - Managing a team of Network engineers in APAC region, that handles
                 Engineering and Operations of,
                 * IP Transit Network
                 * Internet Exchange (Peering platform)
                 * Cloud Exchange
                 * Metro Connect (DWDM based service)
                 * Mobility Exchange (Global Roaming Exchange)

                 Principal Engineer, Network Engineering and Operations
                 March 2015 - July 2015 (5 months)
                 Singapore

                 * Lead engineer for Equinix Cloud Exchange platform in APAC region

                 Sr Network Engineer
                 September 2008 - February 2015 (6 years 6 months)
                 * Data Center Network designing, deployments and management of Network
                 platforms in Asia Pacific
                 - Singapore SG2 (Aug 2009)
                 - Sydney SY3 (May 2011)
                 - Hong Kong HK2 (Sep 2011)
                 - Tokyo TY4 (July 2013)
                 * Lead engineer for overall DWDM Metro Connect platform in Asia Pacific
                 * Lead engineer for Equinix Connect - IP Transit platform in Asia Pacific

                 Sr Network Operations Engineer
                 June 2000 - August 2008 (8 years 3 months)
                 singapore

                 * Manage Customer requests and Trouble tickets
                 * First Level Network Troubleshooting
                 * Data center Facilities monitoring
                 * Reporting Key Operating Indicators (KOI)


                 Asia Pacific Internet Exchange (APIX)
                 APIX Steering Committee Member
                 February 2018 - February 2020 (2 years 1 month)




                                                       Page 2 of 3
Case 5:21-cv-03075-VKD Document 1-6 Filed 04/27/21 Page 3 of 3


                 The Times of India
                 Executive
                 April 1999 - June 2000 (1 year 3 months)
                 Chennai Area, India

                 Network infrastructure and IT systems support.




                 Education
                 National Institute of Technology Tiruchirappalli
                 B.E., Electronics and Communication Engineering · (1995 - 1998)


                 KLN Polytechnic, TN, India
                 Diploma, Electronics and Communication · (1990 - 1993)




                                                  Page 3 of 3
